DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi et al. (US 2019/0298024).
Regarding claim 1, Gandhi discloses a security device comprising: a mobile phone portion (100) including a mobile phone ([0065]); a wallet portion (200) including a first section (Fig. 4A, at 200) and a second section (Fig. 4A, at 300), each of the first section and the second section having an inside surface; a hinge (210) pivotally coupling the first section to the second section; and a lock assembly ([0018]) communicatively coupled to the mobile phone and structured to lock the device. See Figs. 1-5 and [0018]. 
Regarding claim 2, Gandhi discloses a system for a securing a device comprising: a security device including a mobile phone portion (100) and a wallet portion (200), the wallet portion including a locking mechanism communicatively coupled to the mobile phone portion ([0018]); and software ([0018]) configured to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734